I congratulate you, Sir, on your election as President of the General Assembly at its seventieth session and assure you of Uganda’s support. We are confident that you will lead the Assembly effectively and successfully. I would also like to express our gratitude to His Excellency Mr. Sam Kutesa for his leadership of the Assembly at its sixty- ninth session. I also pay tribute to the Secretary- General, His Excellency Mr. Ban Ki-moon, for his personal dedication and commitment to the work of the United Nations.
The theme for this session, “The United Nations at 70: the road ahead for peace, security and human rights”, is a very pertinent one. In the book of Matthew, Chapter 22, verses 37-38, the Bile tell us to “Love God with all your heart” and “Love your neighbour as you
love yourself”. Yesterday, while chairing the United Nations Summit on the Sustainable Development Goals (SDGs), I quoted that portion of the Bible. Given the fact that the United Nations has been in existence for the past 70 years, one would have imagined that those fundamental rules of Christianity, which are also found in other religions, would have been clear to every member of the human family. Yet, unfortunately, that has not been the case.
Until recently, the human race has been divided between a small group of affluent and prosperous societies on the one hand and a large number of underdeveloped societies on the other. The underdeveloped societies have been in that condition partly because of endogenous factors and also partly because of exogenous factors. We do not have the time to lay out those two sets of factors that were responsible for that dichotomy in the human race between the developed and underdeveloped societies on the same planet in the same age.
Yet, as if by a miracle, during the sixty-ninth session of the General Assembly, the Member States finally agreed on the all-important SDGs — 17 of them. The convergence of analysis and solutions, of diagnosis and prescription, is a landmark in the history of humankind. It means that the international community now agrees with us in Uganda, we who have for long identified 10 strategic bottlenecks that have held Africa back from undergoing the necessary transformation to become first-world societies.
Unlike past prescriptions that entailed mainly philanthropy and aid and spoke of social goals without talking of economic goals, and so forth, the SDGs that we adopted the other day (see resolution 70/1) talk about industrialization and added value, trade, investments and human-resource development in addition to the previously proposed remedies. Above all, the SDGs proclaim in bold letters the concept of universal prosperity for all societies, for the first time in human history. While it is amazing that such enlightened self- interest has taken so long to dawn on all of us, the old saying that “better late than never” appropriately comes to mind in this case.
This convergence of diagnosis and prescription regarding global issues will, above all, assist in prioritizing the use of scarce resources, especially those under the control of international agencies. The tug-of-war as to what is more important, electricity or education, now comes to an end. It is clear that both, and more, are the sine qua non of socioeconomic transformation. Moreover, the use of the word “transformation” in the SDGs is most revealing. That is what we have been urging our partners to adopt instead of vague phrases like “sustainable development”.
Sustainable development without the resultant transformation is like talking of quantitative growth without qualitative change. We have been pointing out that that is not what happens in nature. The healthy quantitative expansion of, for instance, a foetus in the womb of the mother should always result, after a due period of time, into the foetus metamorphosing into a baby who now breathes through the nose and feeds through the mouth instead of relying on the umbilical cord.
Similarly, societies must grow not only quantitatively but also qualitatively. African societies, for instance, must grow from the pre-capitalist modes of production and from being producers of raw materials to middle-class and skilled working-class societies. I salute our own Honourable Sam Kutesa, who played a leading role in that historic effort at the level of the United Nations.
On the issue of global peace, our experience in Uganda has been to go back to the Bible, which teaches that whatever a man sows, that is what he reaps. If you sow the pseudo-ideology of sectarianism, bad governance, corruption, flunkeyism, and so forth, you will harvest insecurity and the stunted growth of the
State pillars, including the armed forces. Uganda is a country that has had a lot of problems, including losing 800,000 people between 1966 and 1986, who were killed extrajudicially by the various regimes.
We have never, however, appealed for external help in dealing with the security problems of our country. We have always emphasized building our own capacity at the earliest opportunity. That has served us well. Uganda today has capable security forces that have ushered in peace throughout the whole country, for the first time in the past 500 years.
Our advice to the United Nations system is therefore that, while it may be unavoidable to rely on external armies in dealing with particularly ugly situations, one should be wary of groups that seek external sponsorship instead of relying on their own internal energies and groups that seek to be puppets of external actors. Some very limited external solidarity may be necessary when oppressed people are fighting for survival and emancipation, if you are dealing with authentic patriotic groups.
However, the United Nations system will not add any value if it is lured into situations where it is supporting puppets who have no legitimacy in the various respective situations or who are pursuing one pseudo-ideology or another. In that case the United Nations becomes part of the problem, not part of the solution.